          Case 1:19-cv-10184-CM Document 54 Filed 12/17/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

IN RE NAMENDA INDIRECT PURCHASER                     )       Case No.: 15 CIV 6549
LITIGATION                                           )
                                                     )
[MSP Action]                                         )
__________________________________________


                      MOTION TO MODIFY PROTECTIVE ORDER

       PLEASE TAKE NOTICE that Plaintiffs MSP Recovery Claims, Series LLC and MSPA

Claims 1, LLC, hereby move for an order amending the protective order governing this case (ECF

No. 143). On December 10, 2019, the Court issued an order that “Plaintiff in the SBF Action shall

share all prior discovery collected in connection with this case and the Direct Purchaser Action

with the MSP Plaintiffs.” ECF No. 314 ¶ 7. The parties to this case believe this amendment will

facilitate the timely sharing of Confidential and Highly Confidential material.

       Plaintiffs MSP Recovery Claims, Series LLC and MSPA Claims 1, LLC propose that the

Court enter an order deeming Plaintiffs MSP Recovery Claims, Series LLC and MSPA Claims 1,

LLC to be party to, and bound by, the operative protective order governing this case. A form of

Proposed Order is appended hereto as Exhibit A.


Dated: December 17, 2019                     Respectfully submitted,

                                             /s/ Anna K. Higgins
                                             Anna K. Higgins (admitted pro hac vice)
                                             PENDLEY, BAUDIN & COFFIN, LLP
                                             1100 Poydras Street, Ste. 2505
                                             New Orleans, LA 70163
                                             Tel: (504) 355-0086
                                             Fax: (504) 355-0089
                                             ahiggins@pbclawfirm.com
           Case 1:19-cv-10184-CM Document 54 Filed 12/17/19 Page 2 of 2




                              CERTIFICATE OF SERVICE

      I hereby certify that on December 17, 2019, I served the foregoing on counsel of record

via ECF.


                                                          /s/ Anna K. Higgins




                                              2
